               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON

LAIRD WAYNE HILL,
                                     Case No. 2:17-cv-00538-MO
          Petitioner,
                                     OPINION AND ORDER
     v.
JERI TAYLOR,

          Respondent.

     Nell Brown
     Assistant Federal Public Defender
     101 S.W. Main Street, Suite 1700
     Portland, Oregon 97204

          Attorney for Petitioner

     Ellen F. Rosenblum, Attorney General
     Samuel A. Kubernick, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

          Attorneys for Respondent




      1 - OPINION AND ORDER
MOSMAN, District Judge.
      Petitioner brings this habeas corpus case pursuant to 28
u.s.c.      §     2254    challenging          the    legality       of        his    state-court
convictions from 2005. Because Petitioner did not file the action
within      the     applicable       one-year         statute    of        limitations,          the
Petition for Writ of Habeas Corpus (#2) is dismissed.
                                          BACKGROUND

      On September 23, 2005, a jury convicted Petitioner in Marion
County of         four    counts    of     Sexual      Abuse    in    the        First    Degree,
prompting       the      trial    court    to    sentence       him       to    150    months     in
prison.     Petitioner pursued a direct appeal that was ultimately
unsuccessful, and his Appellate Judgment issued with an effective
date of April 15,           2010. To comply with the one-year statute of
limitations        applicable       to habeas         corpus    cases,          Petitioner had
until July 11,           2011 in which to file for federal habeas corpus
relief. 1
      Petitioner          believed        he    was     the    victim          of     ineffective
assistance         of     counsel    at        his    trial.     However,             instead    of
presenting his           claims     ineffective        assistance          of       counsel   in a
post-conviction           relief     ( "PCR")         action    in        state       court, 2   he
1 A habeas corpus petitioner must generally file his federal challenge to his
state convictions within one year of the time those convictions become final
at the conclusion of his direct review. 28 U.S.C. § 2244(d) (1) (A). The Anti-
terrorism and Effective Death Penalty Act's ( "AEDPA' s") one-year statute of
limitations did not begin to run for another 90 days (July 13, 2010) because
Petitioner was permitted to petition the U.S. Supreme Court for certiorari
during this time. Lawrence v. Florida, 549 U.S. 327, 337 (2007). As a result,
Petitioner had until July 11, 2011 in which to file for federal habeas corpus
relief, or file a petition for post-conviction relief which would toll the
AEDPA's one-year statute of limitations. See 28 U.S.C. § 2244(d) (2).

2 Oregon law requires that claims of ineffective assistance of trial counsel
be raised in a PCR proceeding.   Sexton v. Cozner, 679 F. 3d 1150, 1159 (9th
Cir. 2012).


         2 - OPINION AND ORDER
proceeded directly to federal court where he filed his Petition
for Writ of Habeas Corpus in Hill v.            Coursey,          Case No. 1:ll-cv-

00426-PA,    assigned to the Honorable Owen M.                Panner.    Petitioner

signed his Petition on March 16, 2011 such that he complied with

the AEDPA' s       one-year statute    of    limitations      with 117       days    to

spare.
      In his Second Amended Petition for Writ of Habeas Corpus in

1:11-cv-00426-PA, Petitioner raised four grounds for relief, two

of which were claims of trial court error that were procedurally

defaulted and ineligible for federal habeas corpus review. 3 In

his   two    remaining     grounds    for   relief,     he    raised     claims      of

ineffective        assistance   of    counsel   that,        by     virtue   of     his

bypassing the state PCR remedy,             he had not fairly presented to

Oregon's     state    courts.   The   ineffective     assistance        of   counsel

claims      were     not   procedurally      defaulted,       however,       because

Petitioner still had time to file a PCR petition in state court. 4

      Judge Panner noted that the issue of potentially staying the

action was not something the Court needed to raise sue sponte

and, even if it was, neither Rhines v. Weber,                 544 U.S. 269, 275

{2005) nor Kelly v. Small, 315 F.3d 1063 {9 th Cir. 2003) could be


3  A petitioner seeking habeas relief must exhaust his claims by fairly
presenting them to the state's highest court, either through a direct appeal
or collateral proceedings, before a federal court will consider the merits of
habeas corpus claims pursuant to 28 U.S.C. § 2254. Rose v. Lundy, 455 U.S.
509, 519 (1982). A petitioner is deemed to have "procedurally defaulted" his
claim if he failed to comply with a state procedural rule, or failed to raise
the claim at the state level at all. Edwards v. Carpenter, 529 U.S. 446, 451
 (2000); Coleman v. Thompson, 501 U.S. 722, 750 (1991).

4 Oregon allows a convicted person two years from the conclusion of his direct
appeal to file a PCR action. ORS 138.510(3).



         3 - OPINION AND ORDER
properly applied. Judge Panner appeared to be primarily concerned

that Petitioner,     appearing to have no viable claims to present

for federal habeas review at that time, might become time-barred

from raising his claims of ineffective assistance of counsel in a

state PCR proceeding because the two-year statute of limitations

applicable to such cases was due to expire in less than 60 days.

He   therefore    dismissed    the   habeas       case   without   prejudice   and
without further leave to amend,             and advised Petitioner that his

best avenue for relief was a state PCR action. He reasoned that

it was best to dismiss the action without prejudice and without

further leave to amend because:

                   . by giving petitioner the option of
             proceeding, it could be seen as suggesting to
             a prose litigant that federal habeas corpus
             is a legitimate option for his direct appeal
             claims only for petitioner to later find out
             not only that it was not, but that by
             pursuing the habeas remedy he lost his only
             opportunity   to   ever  receive   a   merits
             adjudication of his ineffective assistance of
             counsel claims in any court.

Order {#29), p. 6.

      Following    Judge      Panner's      February     21,   2012   dismissal,

Petitioner timely filed a PCR action on April 6, 2012 wherein he

litigated his claims against his trial attorney.                   The PCR court

denied relief on Petitioner's claims, the Oregon Court of Appeals
dismissed    a   subsequent    appeal,      and    the   Oregon    Supreme   Court
denied review.

      At the conclusion of his state PCR action,                   and more than

four years after Judge Panner dismissed his federal case, on July

5,   2016,   Petitioner    filed     what    amounted     to   a   Third   Amended


       4 -   OPINION AND ORDER
Petition in the terminated case and a Motion seeking to reopen

the case. Judge Fanner appointed the Federal Public Defender to
represent     Petitioner,      and       counsel     filed    her    own   Motion       for

Reconsideration seeking to restart the earlier proceedings.
      Following Judge Fanner' s retirement,                  the Clerk transferred

1: 11-cv-00426-PA to me.        On June 7,           2017,    I    concluded that the
Motion for Reconsideration seeking to invalidate Judge Panner's
Judgment      was   untimely.        I    further      concluded       that    even      if
Petitioner had timely filed his Motion for Reconsideration,                               a

stay would not have been proper in the case because:                           (1)    there
was no "good cause" to justify a Rhines stay; and (2)                         there was

no authority requiring a Kelly stay in a case that involved only
unpreserved claims.      Petitioner appealed that decision,                     but the
Ninth Circuit denied Petitioner's request for a                        certificate of
appealability.

      In the meantime, on March 29, 2017, Petitioner filed this 28
U.S.C.    § 2254 habeas corpus case,            and the Court again appointed
the Federal Public Defender's Office to represent him. With the
assistance     of   counsel,    Petitioner           does    not    dispute    that    his
Petition is untimely. He argues, however,                    that the Court should

fashion an equitable remedy that renders                      the Petition in this
case timely on the basis that Judge Fanner should have stayed
1:11-cv-00426-PA pursuant to Kelly.                  In the alternative, he asks
the   Court    to   conclude    that       he   is    actually      innocent     of    his
underlying criminal conduct such that he can excuse his untimely
filing.

Ill

         5 - OPINION AND ORDER
                                       DISCUSSION

I.     Equitable Tolling

       Equitable tolling is available to toll the one-year statute

of    limitations       applicable      to    28   u. s. C.   §   2254   habeas       corpus
cases.     Holland v. Florida,           560 U.S. 631, 645 (2010). A litigant

seeking to invoke equitable tolling must establish:                            (1)   that he

has    been    pursuing       his    rights     diligently;       and    (2)    that    some

extraordinary circumstance prevented him from timely filing his

petition.        Pace    v.    DiGuglielmo,        544   U.S.     408,   418     (2005).   A

petitioner who fails to file a                  timely petition due to his own
lack of diligence is not entitled to equitable tolling.                              Tillema

v. Long, 253 F.3d 494, 504              (9th Cir. 2001). Petitioner bears the

burden    of    showing       that    this    "extraordinary        exclusion"        should

apply to him.       Miranda v.        Castro,      292 F. 3d 1063,       1065    ( 9th Cir.

2002).

       A Rhines stay requires that a Petitioner show "good cause"
justifying a      stay,       such as a petitioner's reasonable confusion

about whether a state PCR proceeding will toll the federal habeas

corpus period.      Pace v.         DiGuglielmo,     544 U.S. 408,        416    (2005). A

Kelly stay, on the other hand, does not require a showing of good

cause. A Kelly stay authorizes:

                (1) a petitioner to amend his petition to
               delete any unexhausted claims; (2) the court
               in its discretion to stay and hold in
               abeyance   the   amended,   fully   exhausted
               petition,   providing   the  petitioner   the
               opportunity to proceed to state court to
               exhaust the deleted claims; and {3) once the
               claims have been exhausted in state court,
               the petitioner to return to federal court and



         6 - OPINION AND ORDER
              amend[] his federal petition to include the
              newly-exhausted claims.
King v. Ryan, 564 F.3d 1133, 1139 (9 th Cir. 2009). While a Kelly
stay does not impose the "good cause" burden associated with a

Rhines    stay,     it   is    not    without       risk    as    it     leaves       open   the

possibility that any claims to be re-added to a petition after

exhaustion might not be timely filed. Id at 1140-41.
       The    operative       pleading    in    l:11-cv-00426-PA presented                   two

procedurally       defaulted        claims     of    trial       court    error        and   two
unexhausted       claims      of    ineffective      assistance          of    counsel.      The

claims of trial court error, while technically exhausted because

there were no remaining state remedies available for them, were

subject      to   immediate        dismissal   with prejudice             because       of   the

procedural default.           Such a dismissal would have left Petitioner

only with his two unexhausted claims of ineffective assistance of

counsel. The Kelly procedure would have required Judge Panner to

dismiss the unexhausted claims,                 leaving Petitioner without any

claims at all. To the extent Petitioner believes the Court should
have   stayed his        procedurally defaulted claims,                       falsely    giving

them the appearance of viability so as to allow him to escape his

mistake of bypassing the               clearly available           state           PCR process,

this is not something that a Kelly stay requires.
       Petitioner's        fundamental         issue       is    that         he     mistakenly
bypassed his available state PCR option causing him to breach the
AEDPA's statute of limitations during the pendency of his first
habeas corpus action. 5 Petitioner's mistake or ignorance of the
5 The pendency of a federal habeas corpus action does not toll the AEDPA' s
statute of limitations. Duncan v. Walker, 533 U.S. 167, 181-82 (2001). As a
result, at the time Judge Panner dismissed the habeas corpus case, the one-


       7 -    OPINION AND ORDER
law    does    not     justify     equitable     tolling     of     the     statute       of

limitations.       Rasberry v.      Garcia,     448 F.3d 1150,       1154     (9 th Cir.

2008) .
       Even if Judge Panner had issued a                 Kelly stay         in lieu of
dismissing      the    case,      Petitioner     would     have     faced     the     same
procedural bar he does now. Not only would the AEDPA's statute of
limitations have passed by seven months at the time Judge Panner
issued the Kelly stay and necessarily dismissed the unexhausted
claims of ineffective assistance of counsel,                      but it would have

continued to run during the years that Petitioner spent fairly

presenting the unexhausted claims in his PCR proceedings. In such
a circumstance,        if Petitioner tried to add the new claims back
into his      stayed Petition,          they would have been barred by the

statute of      limitations       leaving him only with his procedurally
defaulted claims of trial court error.

       Although Petitioner claims that he may have been able to
seek a stay at an earlier time had Judge Panner appointed counsel
at    the   outset    of    the   case,   the   Court    already addressed            that
argument      in      response     to     Petitioner's      fourth        Motion         for
Reconsideration        in    1:11-cv-00426-PA and         concluded       that      it    is
without merit where there is no right to counsel                          in a   habeas
corpus case in the absence of an evidentiary hearing. See Order
(#50). For all of these reasons, the Court declines to fashion an
equitable remedy for the time-barred Petition.

Ill

year statute of limitations for filing another such action had already passed
by approximately seven months.


          8 - OPINION AND ORDER
II.    Actual Innocence

       Petitioner also           argues    that    the    Court        should       excuse    his

untimely      filing    under     the     fundamental       miscarriage             of    justice

exception to procedural default. A petitioner who fails to comply

with the AEDPA' s           one-year statute of           limitations may overcome
such a default if he is able to show that he is actually innocent

of his underlying criminal conduct.                      McQuiggin          v.    Perkins,    569

U.S.   383,    386     (2013).     In order       to make     a    gateway showing of

actual     innocence,        a    petitioner       must     present              "new    reliable

evidence-whether            it    be      exculpatory         scientific                evidence,
trustworthy eyewitness accounts,                  or critical physical evidence-

that was not presented at trial" which establishes that "it is

more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt." Schlup v. Delo, 513
U.S. 298, 324, 327 (1995).

       Petitioner's new evidence of innocence, when weighed against

the evidence of guilt adduced at trial,                       does not             lead to the

conclusion that         in light of        the    totality of           the       evidence,    no
reasonable juror would have voted to convict him.                                 He therefore

fails to pass through the gateway of actual innocence to excuse
his untimely filing.
                                        CONCLUSION

       For the reasons identified above,                  the Petition for Writ of
Habeas Corpus        (#2)    is dismissed.        The Court declines to issue a
Certificate of Appealability on the basis that petitioner has not
made   a   substantial       showing of      the     denial       of    a        constitutional
right pursuant to 28 U.S.C. § 2253{c) {2). In addition, given the

         9 - OPINION AND ORDER
repeated litigation of the issues presented in this case over the

past several years (including five motions for reconsideration in

1:11-cv-00426-PA),   the   Court   will   not   accept   any motions   for

reconsideration in this case.

     IT IS SO ORDERED.

    DATED this   --t+- day of   December, 2019.




                                                                 Judge




     10 - OPINION AND ORDER
